By the Court.

Lumpkin, J.
delivering the opinion.
Ought the Court to have sustained the motion to dismiss this case?
[1.] The first ground taken in the motion, was, that R. W. Hubbard, who acknowledged service and waived process upon the writ, was not at the time, nor since, an officer of the Southern Bank of Georgia, and had no authority to make said acknowledgment and waiver, or to bind the said bank, *256nor did he undertake, by signing his name as President, Cashier, or other officer of said bank, to waive service or process.
A sufficient reply to this objection is, that the President of the bank came into Court at the appearance Term, and made oath, under the 17th section of the charier, that the bank had a substantial defence to the suit, and that said bank was less prepared for trial, than it would be at the next Term; and thus the trial was postponed for six months. The plaintiff being entitled,under the charter, to take judgment at the first Term, unless this affid avit was made. It is immaterial, therefore, whether Hubbard had authority to do what he did or not, this appearance ratified his act.
[2.] The second ground taken to dismiss the Case, was, that the plaintiff had not shown any title in himself, to the bills of exchange sued on, or any authority to sue said bills in the name of the plaintiffs. Neither was there any averment in the plaintiffs declaration of the transfer of said bills by the payee to the plaintiff
The papers sued on, in this case, could not be transferred by delivery, but by endorsement only; and they are endorsed in full; and these endorsements prove title out of the plaintiff. It is said, that it was a mere inadvertence that the endorsements were not stricken out, having been put there, merely for the convenience of collecting these bills. This may be so; and probably is. And yet it is rather unaccountable, that when the objection was made in the Court below, to the plaintiff’s right to maintain this action, thus calling the attention, of course, specially to this point, the endorsement was suffered to remain.
The Court, we think, erred in overruling this ground.
[3] The defendants counsel tendered an issue, and offered to prove that R. W. Plubbard had no authority to bind the bank by his acknowledgment of service and waiver of notice. This application was disallowed by the Court, because it was not sworn to. Perhaps the Court was techni*257cally right, in as much as it was a dilatory proceeding. But the Court was right for another reason. Conceding the want of authority in Hubbard, still, the defendant coming in and pleading to the action, was estopped from denying the sufficiency of the service.
Another question raised in the record is, as to the admissibility of the notarial protests. There were duplicate papers. Those accompanying the bills, and which counsel in argument calls the orignals, did not state that notice was given of the dishonor of the bills. This objection having been made, another set were offered in proof, containing this statement. All of these papers had been filed in accordance with the Act of 1836; Cobb, 273. Defendant’s counsel contended in the Court below, and insists here, that the latter set should have been proven by the Notary, so that he might have an opportunity of cross-examining him.
I would simply suggest, that he would have made nothing by it. When was any evidence ever elicited from a Notary Public or merchant’s swearing clerk, hurtful to their employers?
The Act of 1836, is very comprehensive, and we think, justified the Judge in admitting the testimony. Neither set are dated. It is only conjectural, therefore, that the set attached to the bills are the originals, as they have been termed. The explanation of this matter, is no doubt this. It is only under our law, that these protests, by being filed, are made evidence. It is not so in New York. The first set were made out in conformity with the custom in New York. But the omission, as to notice, being discovered, the ■second set were amended in that particular. Both were made out, from a memorandum book, kept by the Notary for that purpose,
[4.] The plaintiffs having closed, the defendant moved that the case be non-suited, on the ground, amongst others, that it was not averred or proven, that a demand had been made on the bank before suit had been brought. We hold that *258this was necessary. By the 17th section of the charter of the Southern B’ank of Georgia, it is provided, that “If said bank shall at any time fail, or refuse to redeem any of its notes on demand, or pay any other of its debts, when due, and, payment demanded, it shall be lawful for the holders of such bills, or creditors of said bank as aforesaid, immediately to bring suit against said bank for the recovery of the same; and there shall be judgment against said bank, at the first Term of the Court to which said suits are returnable, unless the President and Cashier of said bank, will swear that the bank has a substantial defence to said suit, and that said hank is less prepared for trial than it will be at the next Term of said Court; and when judgment shall be rendered against said hank, execution shall issue against the property of the stockholders, which execution,shall first be levied on the property of the bank; hut if no property of the bank can be found, the sheriff shall make an entry on the execution to that effect; and it shall be his duty forthwith to levy said execution upon the individual property of any of the stockholders, and so proceed until said execution is satisfied.” Pamphlet Acts, 1855, 1856, p. 95.
In as much as the bill holder or creditor was entitled by the charter to get his judgment at the first Term to which his action was brought, it was reasonable and right that he ■should be required to demand the payment of his debt before suit. The act is clear and imperative upon this point
To obviate this objection, it is suggested by counsel, that this is an action at common law, and not brought under the charter. We will not stop to consider whether the hank can be sued in any other way. Perhaps it maybe ; and the remedy therein given is cumulative only. The question is, how was this suit brought ? If not under the charter, why was the defendant forced to come into Court at the appearance Term, and make the showing required by the charter, to enable him to prevent a judgment at the first Term ? That was the appropriate time for the disclaimer to be made, that the pro*259ceeding was not under the charter. Is not that very affidavit, there filed, relied on by the plaintiff, and properly, as a ratification of the acknowledgment of service and waiver of notice by Hubbard ? But if this writ was at common law, this showing was a nullity, and the plaintiff could derive no benefit from it.
Counsel refer to the form of the judgment rendered in this case, to show that this was not understood to be a proceeding under the charter. What is it? A general judgment against the bank only, and not against the stockholders. An examination of the 17th section, which I have quoted at "length, will show, that the judgment is in strict conformity with the statute, and could not have been entered up otherwise than as it is. How the stockholders are to be charged in execution upon this judgment, it is not for us to say. It may be by scire facias; but sufficient unto the day is the evil thereof. We have had trouble enough in timespast, to expound these bank charters, and should our lives be spared, we need not expect exemption in time to come.
This suit, then, having been brought under the charter, and no special demand having been alleged or proved, a non-suit should have been awarded in the case.
Judgment reversed.
McDonald, J. absent.